Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                No. 04-13-00610-CV

                    IN THE INTEREST OF C.J.K., L.D.C.M., and T.M.L, Children 1

                        From the 81st Judicial District Court, Wilson County, Texas
                                    Trial Court No. 12-09-0495-CVW
                               Honorable Thomas F. Lee, Judge Presiding

Opinion by:         Rebeca C. Martinez, Justice

Sitting:            Karen Angelini, Justice
                    Rebeca C. Martinez, Justice
                    Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2014

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. Counsel

for appellant has filed a brief representing that he has conducted a professional evaluation of the

record and determined that there are no meritorious issues to raise on appeal. Counsel concludes

the appeal is frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio

May 21, 2003, order) (applying Anders procedure to appeals from orders terminating parental

rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.)

(mem. op.). In compliance with the procedure in Anders, counsel sent a copy of counsel’s brief to




1
    This appeal involves only C.J.K. and L.D.C.M., even though the style includes all three children.
                                                                                      04-13-00610-CV


appellant, and informed appellant of his right to file his own brief. See Nichols v. State, 954 S.W.2d
83, 85-86 (Tex. App.—San Antonio 1997, no pet.). Appellant has not filed a pro se brief.

       After reviewing the record from the trial on the merits and counsel’s brief, we agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s judgment, and

grant counsel’s motion to withdraw. Nichols, 954 S.W.2d at 85-86.



                                                  Rebeca C. Martinez, Justice




                                                 -2-